UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON WHITE,

                                Petitioner,                      No. 20-CV-0629 (KMK)

                          V.                                    No . 15-CR-0570-7 (KMK)

UNITED STATES OF AMERICA,                               ORDER TO ANSWER, 28 U.S.C. § 2255
                                Respondent.

KENNETH M. KARAS , United States District Judge:

         The Court, having concluded that the motion brought under 28 U.S.C . § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

         The Clerk of Court shall electronically notify the Criminal Division of the U.S .

Attorney 's Office for the Southern District of New York that this order has been issued.

         Within sixty days of the date of this order, the U.S . Attorney's Office shall file an answer

or other pleadings in response to the motion. Petitioner shall have thirty days from the date on

which Petitioner is served with Respondent's answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

         All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

SO ORDERED.

Dated:     January J9-, 2020
           White Plains, New York


                                                                United States District Judge
